The defendant established, prima facie, that the display platform at issue was open and obvious, and not inherently dangerous (see Bretts v Lincoln Plaza Assoc., Inc., 67 AD3d 943, 944 [2009]; Neiderbach v 7-Eleven, Inc., 56 AD3d 632 [2008]; Tenenbaum v Best 21 Ltd., 15 AD3d 646 [2005]). In opposition, the plaintiffs failed to raise a triable issue of fact.
Accordingly, the Supreme Court should have granted the defendant’s motion for summary judgment dismissing the complaint. Mastro, A.P.J., Chambers, Sgroi and Miller, JJ., concur.